Title: James Madison to John Farrar, 7 June 1827
From: Madison, James
To: Farrar, John


                        
                            
                                
                            
                            
                                
                                    
                                
                                June 7. 1827
                            
                        
                        I recd in due time your favor of May 17th for which I return many thanks. The Vol. on astronomy to which it
                            refers being retarded on the way arrived but a few days ago.
                        For this also I must tend my thanks. As soon as I have glanced at its contents, I shall send it to our
                            Univy. where its merits will be best appreciated; and where I know that one of your former labors is highly valued.
                        
                            
                                
                            
                        
                    